UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2387


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA WORKERS’ COMPENSATION COMMISSION; MIKE
CAMPBELL; SCOTT BECK; BARBARA CHEESEBORO; SUSAN BARDEN;
EUGENIA HOLLMON; VALERIE DELLER; SHAWN DEBRUHL; GARY M.
CANNON,

                    Defendants - Appellees,

             and

AMY BRACY,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:18-cv-02601-JMC-PJG)


Submitted: January 22, 2019                                  Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Eric Alan Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eric Alan Sanders seeks to appeal the district court’s scheduling order and its

order directing counsel for defendants to certify their review of the court’s construction

of the complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The orders Sanders seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3